                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE DOE,                                         Case No. 19-cv-00587-EMC
                                   8                    Plaintiff,
                                                                                           ORDER REVOKING PLAINTIFF’S IN
                                   9             v.                                        FORMA PAUPERIS STATUS
                                  10     HENRY WIRTA, et al.,                              Docket No. 20
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Previously, Jane Doe was given leave to proceed in forma pauperis but this Court

                                  15   dismissed her complaint with leave to amend as part of its required review under 28 U.S.C. §

                                  16   1915. In its order, the Court expressly warned Ms. Doe that failure to file an amended complaint

                                  17   by the deadline specified would result in an automatic dismissal of her case with prejudice. See

                                  18   Docket No. 13 (order adopting report and recommendation and dismissing complaint with leave to

                                  19   amend). Ms. Doe did not timely file her amended complaint. The Court therefore dismissed her

                                  20   amended complaint. However, because Ms. Doe was only one day late in filing, the Court went

                                  21   on to address whether Ms. Doe had adequately stated a claim for relief in the amended complaint.

                                  22   It concluded that she had not. See Docket No. 15 (order). Ms. Doe subsequently appealed.

                                  23          Now pending before the Court is a referral from the Ninth Circuit in which it asks the

                                  24   Court to evaluate whether Ms. Doe’s “in forma pauperis status should continue for [the] appeal or

                                  25   whether the appeal is frivolous or taken in bad faith.” Docket No. 20 (order). The Court hereby

                                  26   finds that the appeal is frivolous, both because Ms. Doe’s amended complaint was not timely filed

                                  27   and because Ms. Doe failed to state a claim for relief in the amended complaint (notably, repeating

                                  28   many of the deficiencies in her original complaint). The Court therefore REVOKES Ms. Doe’s in
                                   1   forma pauperis status.

                                   2          The Clerk of the Court is instructed to immediately notify the Ninth Circuit of this order.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: July 24, 2019

                                   7

                                   8                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
